        Case 2:18-cr-00292-DWA Document 260 Filed 07/22/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           )
                                                   )
              v.                                   )   Criminal No. 18-292
                                                   )
ROBERT BOWERS                                      )

                           MOTION TO EXTEND THE
                     TIME FOR FILING PRETRIAL MOTIONS

       Defendant, Robert Bowers, through undersigned counsel, respectfully

requests that the pretrial motions deadline be continued to October 22, 2020 – a

date that both accommodates the current briefing schedule set by the Court on June

25, 2020, and takes into account the need for the filing of additional pretrial

motions. In support of this motion, counsel states as follows:

       1.     On February 11, 2019, the Court arraigned Robert Bowers on a

superseding indictment alleging violations of 18 U.S.C. §§ 247(a)(2), 247(d)(1), and

247(d)(3); 18 U.S.C. §§ 249(a)(1)(B)(i) and 249(a)(1)(B)(ii); and 18 U.S.C. §§

924(c)(1)(A)(i), 924(c)(1)(A)(ii), 924(c)(1)(A)(iii), and 924(j)(1).

       2.     Pursuant to this Court’s prior order, pretrial motions are currently due

on or before July 22, 2020. (Doc. 225).

       3.     Due to the nature of the prosecution, which includes the government’s

Notice of Intent to Seek the Death Penalty (see Doc. 86), and the voluminous

discovery, this Court has previously concluded that this case is “complex” within the
         Case 2:18-cr-00292-DWA Document 260 Filed 07/22/20 Page 2 of 4




meaning of the Speedy Trial Act, 18 U.S.C § 3161(h)(7)(B)(ii). (Docs. 52, 85,108 and

225).

        4.   Mr. Bowers has already filed multiple pretrial motions, including

Motion for Corrective Action Regarding FBI Interference with Defense Access to

Potential Witnesses (Doc. 60); Motion for Protective Order to Prohibit Prosecution

Access to Defendant's Pretrial Detention Records (Doc. 101); Motion to

Compel Production of “Filter Team” Protocol and Procedures and “Unfiltered”

Records (Doc. 102); Motion to Compel the Government to Make Physical Evidence

Available for Defense Review (Doc. 111); Motion for Bill of Particulars (Doc. 152);

Motion to Compel the Government to Confirm Production of all Rule 16 and Brady

Material in the Possession of the Prosecution Team (Doc. 153); Motion to

Compel Production of Discovery Under Fed.R.Crim.P.16 and Brady Line of Cases

(Doc.154); Motion for an Order Requiring the Government to Comply with Federal

Rule of Criminal Procedure 12(b)(4)(B) (Doc 155); Motion to Produce Evidence that

the Government Intends to Use Under Federal Rule of Evidence 404(b) (Doc. 156);

Motion for Informative Outline of Aggravating Factors (Doc. 157); Motion for

Disclosure of Jury Records (Doc. 158); Motion to Strike the Death Penalty as a

Sentencing Option on the Grounds that the Federal Death Penalty Act Violates the

Anti-Commandeering Provision of the Tenth Amendment and the Non-Delegation

Doctrine (Doc. 162); Motion to Strike the Death Penalty as Unconstitutional Under

Ring v. Arizona and the Fifth and Eighth Amendments (Doc. 163); Motion to

Strike the Death Penalty on the Ground that it is Unconstitutional as Administered
       Case 2:18-cr-00292-DWA Document 260 Filed 07/22/20 Page 3 of 4




Under the Federal Death Penalty Act (Doc. 164); and Motion to Clarify and Amend

Order Regarding Disclosure of Jury Records (Doc. 231).

      5.     Mr. Bowers has recently filed motions, which are currently pending

before the Court, including his Motion to Dismiss Counts 23-33, 38-39, and 52-63 of

the Indictment Charging the Use of a Firearm in Connection with a Crime of

Violence (Doc. 237); Motion to Dismiss Counts of the Indictment Charging Offenses

Under the Hate Crimes Prevention Act and the Church Arson Act (Doc. 239);

Motion to Strike Mental State Eligibility and Aggravating Factors from the Notice

of Intent To Seek The Death Penalty (Doc. 241); and Motion for Reconsideration re

Order on Motion to Compel (Doc. 244).

      6.     Mr. Bowers is currently awaiting receipt of the Western District of

Pennsylvania jury records requested in his December 18, 2020, Motion for

Disclosure. The Court granted this request on February 25, 2020 (Doc. 206), but

disclosure by the Clerk’s Office has been delayed due to the COVID-19 pandemic.

(Doc. 247). The current date of disclosure is August 3, 2020.

      7.     Pursuant to the Court’s June 25, 2020, briefing schedule (Doc. 247),

Mr. Bowers will have 30 days after disclosure within which to file any motion

challenging the jury plan. If the Clerk’s Office is able to provide the data by August

3, 2020, Mr. Bowers’ motion will be due on September 2, 2020.

      8.     The briefing schedule also sets October 1, 2020, as the date by which

Mr. Bowers must file any motions to suppress and motions to change venue. The
       Case 2:18-cr-00292-DWA Document 260 Filed 07/22/20 Page 4 of 4




government’s responses to these motions are due on November 2, 2020, and Mr.

Bowers’ replies are due on November 16, 2020.

      9.     In light of the foregoing, and for the reasons stated at the June 25,

2020, Telephone Conference, counsel request that the Court extend the deadline for

filing pretrial motions for 90 days, from July 22, 2020 to October 22, 2020.


                          Respectfully submitted,

                          /s/ Judy Clarke
                          Judy Clarke
                          Clarke Johnston Thorp & Rice, PC

                          /s/ Michael J. Novara
                          Michael J. Novara
                          First Assistant Federal Public Defender

                          /s/ Elisa A. Long
                          Elisa A. Long
                          Supervisory Assistant Federal Public Defender
       Case 2:18-cr-00292-DWA Document 260-1 Filed 07/22/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       )
                                               )
             v.                                )   Criminal No. 18-292
                                               )
ROBERT BOWERS                                  )

                              ORDER OF COURT

      Upon consideration of the Motion to Extend the Time for Filing Pretrial

Motions, it is hereby ORDERED that the motion is GRANTED.

      IT IS ORDERED that any pretrial motions referred to in Local Criminal Rule

12 are due on or before October 22, 2020.

      IT IS FURTHER ORDERED that the delay resulting from this extension of

time (July 22, 2020 until October 22, 2020) be deemed excludable delay under the

Speedy Trial Act 18 U.S.C. '3161 et seq. For the reasons stated in Mr. Bowers’

motion, the Court finds that the ends of justice served by granting this continuance

outweigh the best interest of the public and the defendant to a speedy trial.

Specifically, the court finds that this continuance is justified given the complexity of

the case, pursuant to 18 U.S.C. ' 3161(h)(7)(A) and (B)(ii).




_____________________                          __________________________
Date                                           Donetta W. Ambrose
                                               United States Senior District Judge
